Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED
Information market by [***] has been omitted pursuant to a request for
confidential treatment.  The omitted portion has been separately filed with
the Securities and Exchange Commission.


SERVICE AND PARTICIPATION AGREEMENT
 
This Service and Participation Agreement, dated as of September 3, 2009 (this
“Agreement”), is made by and between RedTag Live, Inc., a Delaware corporation
(“RedTag”), Enable Holdings, Inc., a Delaware corporation (“Parent”) and [[***]
(“[***]”)].


RECITALS:
 
WHEREAS, RedTag has requested, and [***] has agreed, that [***] provide certain
services and advance certain funds to and on behalf of RedTag on the terms set
forth herein;
 
WHEREAS, RedTag desires to have [***] act as an agent to acquire the Merchandise
and Consigned Goods (in each case, as hereinafter defined) to be sold at an
auction event held approximately September 1, 2009 through September 15, 2009
(the “Event”) at 6001 Powerline Road, Fort Lauderdale, Florida (the “Location”);
 
WHEREAS, [***] is willing to act as an agent to acquire the Merchandise and
Consigned Goods and advance certain funds on behalf of RedTag, in accordance
with the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           DEFINITIONS
 
For the purposes of this Agreement, the terms listed in Exhibit A attached
hereto shall have the respective meanings indicated therein.
 
2.           ADVANCES
 
2.1            (a)           From time to time until the Event has been
concluded, [***] agrees, subject to the terms and conditions set forth in this
Agreement, to make Advances not to exceed $[***]; provided that the Advance Fee
and any and all Advances shall be repaid to [***] prior to payment of the
Remaining Expenses and any other expenses, costs or profits other than payments
made for sales tax collected and warranties sold.  It is acknowledged and agreed
that, as of the date hereof, [***] has made aggregate Advances described on
Schedule 2.1 hereto.
 

--------------------------------------------------------------------------------


 
(b)           RedTag and Parent acknowledge and agree that any Advance requested
by RedTag shall be in writing and delivered to [***] at least two (2) business
days prior to the requested funding of each Advance and, notwithstanding
anything to the contrary set forth herein, any Advance may be refused by [***]
in its sole discretion.
 
(c)           Other than as included on Schedule 2.1, [***] agrees that it shall
not make any single payment as an Advance in an amount in excess of $10,000
without RedTag or Parent approval.
 
(d)           Advances will not be evidenced by a promissory note, and a copy of
[***]’s books and records related to the Advances shall constitute prima facie
evidence of the outstanding amounts of the Advances.  In addition to the other
obligations of RedTag and Parent hereunder, the Advances shall be secured by all
of the Collateral.  All Advances shall be repaid to [***] from the Designated
Account.  If not sooner paid to [***] from the Designated Account, and prior to
any payment of the Net Collection Amount, the Advances shall be due and payable,
together with the Advance Fee, on the Termination Date.  Other than the Advance
Fee, the principal amount of the Advances shall not bear interest.
 
2.2            RedTag and Parent acknowledge and agree that each Advance shall
be subject to the satisfaction of the following conditions precedent, in each
case, in form and substance satisfactory to [***]:
 
(a)           This Agreement and each of the other Transaction Documents shall
have been duly executed and delivered by the respective parties thereto, shall
be in full force and effect and shall be in form and substance satisfactory to
[***];
 
(b)           This Agreement (and any other Security Documents) shall be
effective to create in favor of [***], a legal, valid and enforceable first
priority perfected security interest in and lien upon the Collateral.  All
filings, recordings, deliveries of instruments and other actions necessary or
desirable in the opinion of [***] to protect and preserve such security
interests shall have been duly effected; and
 
(c)           [***] shall have received certificates of insurance from an
independent insurance broker dated no later than ten (10) days prior to the
Event, naming [***] as loss payee and/or additional insured, as applicable,
identifying insurers, types of insurance, insurance limits, and policy terms,
and otherwise describing the insurance obtained in accordance with the
provisions of Section 9.
 
3.           APPOINTMENT OF [***] AS AGENT
 
3.1            RedTag hereby appoints [***], and [***] hereby agrees to serve,
as RedTag’s agent for the limited purpose of acquiring Merchandise and Consigned
Goods for the Event in accordance with the terms and conditions of this
Agreement.   
 
2

--------------------------------------------------------------------------------


 
3.2           RedTag and [***] hereby agree that (i) [***] shall be authorized
to take any and all actions as may be necessary or desirable to implement this
Agreement and each of the transactions contemplated hereby; (ii) [***] shall be
entitled to purchase all Merchandise and obtain all Consigned Goods for the
event; (iii) [***] shall have the right to use and access the Location and all
related services, furniture, fixtures, equipment and other assets of RedTag as
designated hereunder for the purpose of delivering, or causing the delivery of,
the Merchandise and Consigned Goods; (iv) [***] shall be granted a limited
license and right to use until the Termination Date all trade names, logos and
customer lists relating to and used in connection with the operation of RedTag’s
business, solely for the purpose of advertising, purchasing, obtaining and
selling the Merchandise and Consigned Goods in accordance with the terms of this
Agreement; (v) RedTag shall use its best efforts to ensure that all utilities,
landlords, creditors and all persons acting for or on its behalf shall not
interfere with or otherwise impede the conduct of the purchase and/or sale of
the Merchandise and Consigned Goods, institute any action in any court which in
any way directly or indirectly interferes with or obstructs or impedes the
conduct of the purchase and/or sale of the Merchandise and the Consigned Goods
and (vi) neither RedTag, nor Parent, nor any party other than [***] shall
purchase any Merchandise or obtain any Consigned Goods (other than the Consigned
Goods described on Schedule 3.2 hereto) for the event, except as consented to in
writing by [***] in advance.
 
3.3           Purchases of Merchandise by [***] may or may not be evidenced by a
purchase order, receipt or bill of sale and a copy of [***]’s books and records
related to the purchase of the Merchandise shall constitute prima facie evidence
of the outstanding amounts of the Merchandise.  In addition to the other
obligations of RedTag and Parent hereunder, the purchase price of the
Merchandise shall be secured by all of the Collateral.  If not sooner paid by
set off against the proceeds of the Merchandise prior to payment of the Net
Collection Amount, as provided herein, the purchase price of the Merchandise
shall be due and payable, together with all fees and costs related thereto, if
any, on the Termination Date.  The parties anticipate that [***] will acquire
Merchandise in an aggregate amount of approximately $[***].
 
4.           DISPOSITION OF THE MERCHANDISE; PRICING
 
4.1           RedTag, Parent and [***] agree that they will cooperate in the
advertisement and sale of the Merchandise and Consigned Goods, whether for the
Event or thereafter.  In disposing of the Merchandise and Consigned Goods,
RedTag and Parent agree that they shall provide:
 
(a)           all customer lists and mailing lists of RedTag and Parent,
computer hardware and software, existing supplies located at the Location,
intangible assets (including RedTag’s name and logo), and keys required to gain
access to and operate the Location, and any other assets of RedTag or Parent
located at the Location (whether owned, leased, or licensed);
 
(b)           the use of Parent’s central office facilities, central
administrative services and personnel to provide services necessary for the sale
of the Merchandise and Consigned Goods to the extent that such services are
normally provided by Parent to RedTag in connection with events similar to the
Event;
 
3

--------------------------------------------------------------------------------


 
(c)           such personnel, cashier, staff and supervisors as necessary to run
the Event and perform such other services necessary or appropriate in connection
with the sale of the Merchandise and Consigned Goods (“Event Employees”); and
 
(d)           as needed for shipping, receiving and storing the Merchandise and
Consigned Goods, the provision of temporary labor resources.
 
4.2           RedTag acknowledges and agrees that [***] may continue to purchase
and sell inventory unrelated to this Agreement and not included as “Merchandise”
or “Consigned Goods” hereunder.  
 
4.3           [***] acknowledges and agrees that RedTag and Parent may continue
to purchase and sell inventory unrelated to this Agreement and not included as
“Merchandise” or “Consigned Good” hereunder.
 
5.           EXPENSES
 
5.1           Notwithstanding anything contained herein, all expenses incurred
by [***] in connection with the purchase and sale of the Merchandise and
Consigned Goods (collectively, the “[***] Expenses”) shall be paid to [***] in
the priority set forth in Section 6.2, including, without limitation (but
excluding legal expenses incurred by [***] in connection with the negotiation,
execution and performance of this Agreement, which shall be paid by [***]):
 
(a) advertising expenses, if such advertising is paid for by [***], (including
direct media costs, agency fees and production costs);
 
(b) all Advances made by [***] not otherwise included in this Section 5.1 (and
as contemplated by Section 2 hereof);
 
(c) any and all costs relating to shipping of the Merchandise and Consigned
Goods (including supplies); and
 
(d) any and all other expenses incurred by [***] in connection with the Event
and, to the extent any single expense is greater than $10,000, approved by
RedTag or Parent.
 
5.2           All other expenses incurred in connection with the Event and
approved by [***] after consultation between RedTag and [***] (collectively, the
“Remaining Expenses”), shall be paid in the priority set forth in Section 6.2,
including, without limitation (but excluding legal expenses incurred by RedTag
or Parent in connection with the negotiation, execution and performance of this
Agreement, which shall be paid by RedTag or Parent):
 
4

--------------------------------------------------------------------------------


 
(a) payroll and related employee benefits of any Event Employees,
 
(b) any finder’s fee and sales commissions to third parties;
 
(c) security costs;
 
(d) all occupancy costs (e.g. rent, percentage rent, CAM charges, HVAC charges,
real estate taxes, etc.) relative to the Locations;
 
(e) insurance;
 
(f) telephone and utilities charges; and
 
(g) any and all costs relating to shipping, receiving and storing the
Merchandise and Consigned Goods (including supplies).
 
5.3           [***] and RedTag shall mutually agree on an accepted bonus pool,
if any, for the Event Employees based upon the Net Collection Amount.
 
6.           SALE PROCEEDS; SETTLEMENT;
 
6.1           All proceeds of sales of Merchandise and Consigned Goods shall be
deposited, on a daily basis, in a deposit account established by [***] (the
“Designated Account”).
 
6.2           Immediately following the conclusion of the Event, [***] and
RedTag shall cooperate reasonably and reconcile the results of sales of
Merchandise and Consigned Goods for the Event.  As promptly as practicable, and
in any event within five (5) business days, following such reconciliation, [***]
shall make the following payments from the Designated Account, in the following
order of priority and to the extent not already paid from the Designated
Account:
 
(a)           first, to [***], the Advance Fee and the aggregate amount of all
Advances;
 
(b)           next, to [***], the aggregate cost of the Merchandise purchased by
[***] pursuant to Section 3 hereof, including, sales, excise, or gross receipts
taxes, sales commissions, customer returns, shortages, and customer allowances;
 
(c)           next, to [***] fifty percent (50%) of the [***] Service Fee;
 
(d)           next, to the respective consignors of the Consigned Goods, fifty
percent (50%) of the Required Consignor Payments;
 
(e)           next, to the extent not yet paid, because such Event Employees
shall be paid on an ongoing basis during the Event, to those Event Employees and
other individuals, and in such proportion and amount, as mutually agreed by
RedTag and [***], the Agreed Employee Wages (if any);
 
5

--------------------------------------------------------------------------------


 
(f)           next, to [***], the aggregate amount of all [***] Expenses which,
to the extent subject to approval, have been approved by RedTag;
 
(g)          next, to RedTag, the Remaining Expenses which have been approved by
[***];
 
(h)          next, to [***], the remaining fifty percent (50%) of the [***]
Service Fee;
 
(i)            next, to the respective consignors of the Consigned Goods, the
remaining fifty percent (50%) of the Required Consignor Payments; and
 
(j)            next, to each of RedTag and [***], fifty percent (50%) of the Net
Collection Amount.
 
7.           REDTAG AND PARENT EMPLOYEES
 
All employees of RedTag, Parent and their affiliates shall be and remain
employees of RedTag, Parent and such affiliates, and [***] shall have no
liability to any such employees (including any former employees) of any kind or
nature whatsoever, including without limitation, with respect to severance pay,
termination pay, vacation pay, pay in lieu of reasonable notice of termination,
or any other expenses or liability arising from the employment of such employees
prior to, during, and subsequent to the transactions contemplated by this
Agreement.
 
 
8.
REPRESENTATIONS, WARRANTIES AND COVENANTS
OF REDTAG

 
8.1           RedTag hereby represents, warrants and covenants in favor of [***]
as follows:
 
(a)           RedTag (i) is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware; (ii) has all corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as presently conducted; and (iii) is and will continue to
be, duly authorized and qualified to do business and in good standing in each
jurisdiction where the nature of its business or properties requires such
qualification, including Florida, except, in each case, to the extent that the
failure to be in good standing or so qualified could not reasonably be expected
to have a material adverse effect on the ability of RedTag to execute and
deliver this Agreement and perform fully its obligations hereunder.
 
(b)           RedTag has the right, power and authority to execute and deliver
the Transaction Documents and each other document and agreement contemplated
hereby or thereby and to perform fully its obligations hereunder and
thereunder.  RedTag has taken all necessary actions required to authorize the
execution, delivery and performance of the Transaction Documents, and no further
consent or approval on the part of RedTag is required for RedTag to enter into
and deliver the Transaction Documents, to perform its obligations thereunder,
and to consummate the transactions contemplated by this Agreement. Each of the
Transaction Documents has been duly executed and delivered by RedTag and
constitutes the legal, valid and binding obligation of RedTag enforceable in
accordance with its terms.  No court order or decree of any federal, state,
local, or provincial governmental authority or regulatory body is in effect that
would prevent or materially impair, or is required for RedTag’s consummation of,
the transactions contemplated by this Agreement, and no consent of any third
party which has not been obtained is required therefor.  No contract or other
agreement to which RedTag is a party or by which RedTag is otherwise bound will
prevent or materially impair the consummation of the transactions contemplated
by this Agreement.
 
6

--------------------------------------------------------------------------------


 
(c)           Except for any liens granted under the Transaction Documents,
RedTag shall not create, incur, assume or suffer to exist any security interest,
lien or other charge or encumbrance upon or with respect to any of the
Merchandise or Consigned Goods or the proceeds thereof.
 
(d)           RedTag has not transferred to or from the Location, any
merchandise or goods outside the ordinary course in anticipation of the
transactions contemplated by this Agreement, except that Merchandise and
Consigned Goods which have been or will be moved to the Location.
 
(e)           During the Event, [***] shall have the right to the unencumbered
use and occupancy of, and peaceful and quiet possession of, the Location and any
other storage locations of the Merchandise, the assets currently located at such
locations, and the services provided at such locations.  RedTag shall throughout
maintain or cause to be maintained in a manner consistent with its customary and
historic practices, at its sole expense, all heating systems, air conditioning
systems, elevators, escalators, alarm systems, and all other mechanical devices
used in the ordinary course of operation of the Location.
 
(f)           RedTag had paid and will continue to pay, all self-insured or
RedTag funded employee benefit programs for RedTag employees, including health
and medical benefits and insurance and all proper claims made or to be made in
accordance with such programs.
 
(g)           There are no actions, suits, proceedings or investigations of any
kind pending, or, to the knowledge of RedTag, threatened against RedTag or
Parent before any court, tribunal or administrative agency or board, which if
adversely determined would have a material adverse effect on the transactions
contemplated by this Agreement and the other Transaction Documents.
 
(h)           RedTag is in material compliance with all laws and regulations
applicable to it, its business and properties, including, but not limited to any
laws or regulations promulgated by U.S. Department of Homeland Security and
relating to U.S. Customs and any law or regulation relating to import and
exports.  RedTag has all licenses, permits, orders and approvals that are
required under any governmental law or regulation in connection with RedTag’s
business and properties (the “Permits”).  No notice of any violation has been
received with respect of any Permits and no proceeding is pending or, to
RedTag’s knowledge, threatened to terminate, revoke or limit any such Permits.
 
7

--------------------------------------------------------------------------------


 
(i)           All filings, assignments, pledges and deposits of documents or
instruments have been made and all other actions have been taken that are
necessary or advisable, under applicable law, to establish and perfect [***]’s
first priority lien and security interest in the Collateral.  The Collateral and
[***]’s rights with respect to the Collateral are not subject to any setoff,
claims, withholdings or other defenses.  The Collateral is free from any lien,
except for the liens granted therein to [***] pursuant to the Security
Documents.
 
(j)           RedTag will duly and punctually pay or cause to be paid when due
all of the Remaining Expenses, if not originally incurred and paid for by
RedTag.  Notwithstanding the foregoing, if RedTag shall fail to pay or cause to
be paid when due any of the Remaining Expenses, [***] may, in its sole
discretion, from the Designated Account pay or cause to be paid on behalf of
RedTag any of the Remaining Expenses, in which case such amount shall be
deducted from RedTag’s allocation of the Net Collection Amount.
 
(k)           RedTag shall permit [***] and any of its agents or employees, to
visit, inspect and conduct examinations and verifications of the Merchandise and
the contents of the Location, all at such reasonable times and intervals and
with prior written notice as [***] shall reasonably request.


 
9.
REPRESENTATIONS, WARRANTIES AND COVENANTS
OF [***]

 
9.1           [***] hereby represents, warrants and covenants in favor of [***]
as follows:
 
(a)           [***] (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Florida; (ii) has
all requisite limited liability company power and authority to own, lease and
operate its assets and properties and to carry on its business as presently
conducted; and (iii) is and will continue to be, duly authorized and qualified
to do business and in good standing in each jurisdiction where the nature of its
business or properties requires such qualification, including Florida, except,
in each case, to the extent that the failure to be in good standing or so
qualified could not reasonably be expected to have a material adverse effect on
the ability of [***] to execute and deliver this Agreement and perform fully its
obligations hereunder.
 
(b)           [***] has the right, power and authority to execute and deliver
the Transaction Documents and each other document and agreement contemplated
hereby or thereby and to perform fully its obligations hereunder and
thereunder.  [***] has taken all necessary actions required to authorize the
execution, delivery and performance of the Transaction Documents, and no further
consent or approval on the part of [***] is required for [***] to enter into and
deliver the Transaction Documents, to perform its obligations thereunder, and to
consummate the transactions contemplated by this Agreement. Each of the
Transaction Documents has been duly executed and delivered by [***] and
constitutes the legal, valid and binding obligation of [***] enforceable in
accordance with its terms.  No court order or decree of any federal, state,
local, or provincial governmental authority or regulatory body is in effect that
would prevent or materially impair, or is required for [***]’s consummation of,
the transactions contemplated by this Agreement, and no consent of any third
party which has not been obtained is required therefor.  No contract or other
agreement to which [***] is a party or by which [***] is otherwise bound will
prevent or materially impair the consummation of the transactions contemplated
by this Agreement.
 
8

--------------------------------------------------------------------------------


 
(c)           Except for any liens granted under the Transaction Documents,
[***] shall not create, incur, assume or suffer to exist any security interest,
lien or other charge or encumbrance upon or with respect to any of the
Merchandise or Consigned Goods or the proceeds thereof.
 
(d)           [***] has not transferred to or from the Location, any merchandise
or goods outside the ordinary course in anticipation of the transactions
contemplated by this Agreement, except that Merchandise and Consigned Goods
which have been or will be moved to the Location.
 
(e)           There are no actions, suits, proceedings or investigations of any
kind pending, or, to the knowledge of [***], threatened against [***] before any
court, tribunal or administrative agency or board, which if adversely determined
would have a material adverse effect on the transactions contemplated by this
Agreement and the other Transaction Documents.
 
(f)           [***] is in material compliance with all laws and regulations
applicable to it, its business and properties, including, but not limited to any
laws or regulations promulgated by U.S. Department of Homeland Security and
relating to U.S. Customs and any law or regulation relating to import and
exports.  [***] has all Permits that are required under any governmental law or
regulation in connection with [***]’s business and properties.  No notice of any
violation has been received with respect of any Permits and no proceeding is
pending or, to [***]’s knowledge, threatened to terminate, revoke or limit any
such Permits.
 
10.           INSURANCE
 
10.1           RedTag shall continue, in such amounts as it currently has in
effect, all of its liability insurance policies including, but not limited to,
products liability, comprehensive public liability, auto liability and umbrella
liability insurance, covering injuries to persons and property in, or in
connection with the Location and its other premises, and shall cause [***] to be
named an additional named insured with respect to all such policies.  Pursuant
to Section 2.2(c), RedTag shall deliver to [***] certificates evidencing such
insurance setting forth the duration thereof and naming [***] as an additional
insured, in form reasonably satisfactory to [***].  All such policies shall
require at least thirty (30) days prior notice to [***] of cancellation,
non-renewal or material change.  In the event of a claim under any such policies
RedTag shall be responsible for the payment of all deductibles, retentions or
self-insured amounts to the extent said claim arises from or relates to the
alleged acts or omissions of RedTag or its employees, agents or independent
contractors.
 
9

--------------------------------------------------------------------------------


 
10.2           RedTag shall continue, in an amount not less than Two Million
Dollars ($2,000,000), fire, flood, theft and extended coverage casualty
insurance covering the Merchandise and Consigned Goods in a total amount equal
to no less than the cost value thereof.  All such policies shall name [***] as
loss payee.  In the event of a loss to the Merchandise or the Consigned Goods on
or after the date of this Agreement, the proceeds of such insurance attributable
to the Merchandise and Consigned Goods (plus the amount of  any deductible)
shall constitute proceeds of sales of Merchandise and Consigned Goods.  Pursuant
to Section 2.2(c), RedTag shall deliver to [***] certificates evidencing such
insurance setting forth the duration thereof and naming [***] as loss payee, in
form and substance reasonably satisfactory to [***].  All such policies shall
require at least thirty (30) days prior notice to [***] of cancellation,
non-renewal or material change.  RedTag shall not make any change in the amount
of any deductibles or self-insurance amounts prior to the Termination Date
without [***]’s prior written consent.
 
10.3           RedTag shall continue until the Termination Date, in such amounts
as it currently has in effect, worker’s compensation insurance (including
employer liability insurance) covering all Event Employees in compliance with
all statutory requirements.
 
11.           INDEMNIFICATION
 
11.1           RedTag and Parent, jointly and severally, shall indemnify and
hold [***] and its officers, directors, employees, agents and independent
contractors (collectively, “[***] Indemnified Parties”) harmless from and
against all claims, demands, penalties, losses, liability or damage, including,
without limitation, reasonable attorneys’ fees and expenses, suffered directly
or indirectly by [***] resulting from, or related to:
 
(a)           RedTag’s breach of or failure to comply with any of its
agreements, covenants, representations or warranties contained in any
Transaction Document;
 
(b)           any and all claims, actions and suits, including, but not limited
to any product liability claim, action or suit, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to RedTag’s previous
dealings with any third party relative to the potential sale of any Merchandise
or Consigned Goods and any commissions owed to sales agents or brokers from
sales of the Merchandise or Consigned Goods;
 
10

--------------------------------------------------------------------------------


 
(c)           any failure of RedTag to pay to RedTag employees or Event
Employees any wages, salaries or benefits due to such employees, or other claims
asserted against [***] by RedTag employees or Event Employees;
 
(d)           any failure by RedTag to pay any taxes to the proper taxing
authorities or to properly file with any taxing authorities any reports or
documents required by applicable law to be filed in respect thereof;
 
(e)           any failure by RedTag to pay the Remaining Expenses; and
 
(f)           the gross negligence or willful misconduct of RedTag or any of its
officers, directors, employees, agents (other than [***]) or representatives.
 
11.2           [***] shall indemnify and hold RedTag and its officers,
directors, employees, agents and representatives harmless from and against all
claims, demands, penalties, losses, liability or damage, including, without
limitation, reasonable attorneys’ fees and expenses, suffered directly or
indirectly by RedTag resulting from, or related to:
 
(a)           [***]’s material breach of any of its agreements, covenants,
representations or warranties contained in any Transaction Document;
 
(b)           any and all claims, actions and suits, including, but not limited
to any product liability claim, action or suit, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to [***]’s previous
dealings with any third party relative to the potential sale of any Merchandise
or Consigned Goods and any commissions owed to sales agents or brokers from
sales of the Merchandise or Consigned Goods;
 
(c)           the gross negligence or willful misconduct of [***] or any of its
officer, directors, employees, agents or representatives.
 
12.           TERMINATION; SETOFF
 
12.1           This Agreement shall terminate upon the earlier of (i) in the
event of a breach of the Transaction Documents by RedTag, by written notice from
[***] to RedTag, (ii) in the event of a breach of the Transaction Documents by
[***], by written notice from RedTag to [***] and (iii) the mutual agreement of
RedTag and [***] ((i), (ii), and (iii) as applicable, the “Termination
Date”).  In the event this Agreement is Terminated, on the Termination Date, all
amounts set forth in Sections 6.2(a)-(c), 6.2(f) and 6.2(h), plus any amounts
payable to [***] from the Net Collection Amount shall become immediately due and
payable.  If, as of the Termination Date or the conclusion of the Event, [***]
has not received payment in full of the amounts required to be paid pursuant to
Sections 6.2(a)-(c), 6.2(f) and 6.2(h) (such remaining amounts due, the
“Outstanding Payments”), then RedTag and Parent shall exercise best efforts to
sell as promptly as practicable any remaining Merchandise and Consigned Goods
(in the case of Consigned Goods, to the extent not returned to the respective
consignors) and shall pay to [***] the Outstanding Payments from the proceeds of
such sales; provided that, to the extent any proceeds from such future sales of
Merchandise and Consigned Goods (in the case of Consigned Goods, to the extent
not returned to the respective consignors) exceed the Outstanding Payments,
[***] and RedTag shall split such proceeds evenly following payment to [***] of
the Outstanding Payments.  


11

--------------------------------------------------------------------------------


 
13.           MISCELLANEOUS
 
13.1           Any notice or other communication under this Agreement shall be
in writing and may be delivered personally or sent by facsimile or by prepaid
registered or certified mail.
 
13.2           This Agreement shall be governed by and interpreted in accordance
with the internal laws of the State of Florida, without reference to any
conflict of laws provisions.  The parties hereto agree that only courts sitting
in Broward County Florida and Federal Courts of the United States of America
located in Broward County, Florida shall retain jurisdiction to hear and finally
determine any disputes arising from or under this Agreement, and by execution of
this Agreement each party hereby irrevocably accepts and submits to the
jurisdiction of such courts with respect to any actions or proceeding and no
service of process by certified mail, return receipt requested to the address
listed above for each party.
 
13.3           In the event any term or provision contained within this
Agreement shall be deemed illegal or unenforceable, then such offending term or
provision shall be considered deleted from this Agreement and the remaining
terms shall continue to be in full force and effect.
 
13.4           This Agreement, together with the Transaction Documents,
constitutes the entire agreement between the parties with respect of the subject
matter hereof and supersedes all prior negotiations and understandings, and can
only be modified by a writing signed by RedTag and [***].
 
13.5           RedTag shall not assign this Agreement without the express
written consent of [***].  This Agreement shall inure to the benefit of, and be
binding upon, the parties and their respective successors and permitted assigns.
 
13.6           This Agreement may be executed in several counterparts, each of
which when so executed shall be deemed to be an original and such counterparts,
together, shall constitute one and the same instrument.  Delivery by facsimile
of this Agreement or an executed counterpart hereof shall be deemed a good and
valid execution and delivery hereof or thereof.
 
[SIGNATURES TO FOLLOW]
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned parties have executed this Service and
Participation Agreement as of the date above first written.
 

 
[***]
 
By:__________________________
Name:                      [***]
Title:   Manager






REDTAG LIVE, INC.
 
By:__________________________
Name:
Title:




ENABLE HOLDINGS, INC.
 
By:__________________________
Name:
Title:

 
13

--------------------------------------------------------------------------------


 
EXHIBIT A


Definitions


“Advance” shall mean any and all funds provided by [***] on behalf of RedTag
and/or Parent to pay expenses related to the Event, which shall be subject to
the prior approval of [***].
 
“Advance Fee” shall mean an amount equal to $[***].
 
“Agreed Employee Wages” shall mean reasonable and customary wages for Event
Employees payable for services provided in connection with the Event.
 
“Collateral” means all property and rights of RedTag and Parent in the
Merchandise and Consigned Goods, including proceeds from the sale thereof.
 
“Consigned Goods” shall mean each item of goods and inventory which have been
acquired through [***] and have been accepted for consignment and presented for
sale at the Event, whether or not sold at the Event.
 
“[***] Service Fee” shall mean an amount equal to $[***] in consideration of the
services provided by [***] pursuant to this Agreement.
 
“Merchandise” shall mean each item of goods and inventory presented for sale at
the Event, whether or not sold at the Event, excluding Consigned Goods.
 
“Net Collection Amount” shall mean (i) the total amount (in dollars) of all
proceeds of sales of Merchandise, plus (ii) the total amount (in dollars) of all
proceeds of sale of Consigned Goods, plus (iii) all proceeds of fire, flood or
other insurance covering the Merchandise, the Consigned Goods, the Event and/or
the Location in the event of a casualty event affecting the Merchandise, the
Consigned Goods, the Location or otherwise, plus (iv) the total amount (in
dollars) of all proceeds of sales of warranties for Merchandise and Consigned
Goods, less (v) the cost of the Merchandise purchased by [***] pursuant to
Section 3 hereof, including, sales, excise, or gross receipts taxes, sales
commissions, customer returns, shortages, warranty reserves and customer
allowances, less (vi) the Required Consignor Payments, less (vii) the [***]
Expenses, less (viii) the Remaining Expenses, less (ix) the [***] Service Fee,
less (x) all Advances and the Advance Fee and less (xi) Agreed Employee Wages.
 
“Obligations” shall mean all indebtedness, obligations and liabilities of RedTag
and/or Parent to [***], whether existing on the date of this Agreement or
arising thereafter, direct or indirect, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Transaction Documents.
 
14

--------------------------------------------------------------------------------


 
“Required Consignor Payments” shall mean collectively the total amount (in
dollars) required to be paid to the consignors of Consigned Goods as a result of
the sale of such Consigned Goods.
 
“Security Documents” shall mean collectively, any and all instruments and
documents, including without limitation Uniform Commercial Code financing
statements, and other equivalent registrations and personal property security
filings with respect to any other applicable jurisdiction, control agreements
and the like, required to be executed or delivered pursuant to, or in connection
with, this Agreement or any other Transaction Document.
 
“Transaction Documents” means, collectively, this Agreement, all landlord
waivers, bailee agreements, assignments, other encumbrances or agreements which
now or hereafter secure or relate to the collateral security for the
Obligations, any guaranties of the Obligations, and any other agreements entered
into between or among RedTag, Parent or any other guarantor of the Obligations
and [***] relating to or in connection with this Agreement.



15

--------------------------------------------------------------------------------


 
Schedule 2.1


[***]
 
16

--------------------------------------------------------------------------------


 
Schedule 3.2


[***]